Citation Nr: 0607590	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-40 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO denied the veteran's claim 
of entitlement to service connection for right ear hearing 
loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record with regard to the 
veteran's claim of entitlement to service connection for 
right ear hearing loss discloses a need for further action 
prior to final appellate review.  

In this case, the veteran submitted an informal claim seeking 
service connection for hearing loss in January 2002.  At that 
time, the veteran asserted that he developed hearing loss as 
a result of noise exposure while stationed on Air Force bases 
in service.  He also reported that his service discharge 
examiner told him that he experienced significant hearing 
loss during service, as evidenced by audiological test 
findings recorded upon entrance into service.  

The RO originally requested the veteran's service medical 
records in January 2002.  In response, the RO received the 
veteran's service entrance examination and dental records, 
but no other service medical records were available.  
Thereafter, the RO requested that the veteran be afforded an 
(1) ear disease examination and (2) an audiological 
examination.  However, the veteran failed to appear for the 
scheduled examinations and later reported that he had not 
received notice.  

The veteran was afforded an audiological, but not a general, 
VA examination in December 2003 during which he reported that 
his hearing loss resulted from a flat hand hitting his right 
ear during service.  He stated that this blow resulted in a 
perforation of the right tympanic membrane.  After performing 
audiological testing and diagnosing the veteran with right 
ear hearing loss, the examiner opined that it was not likely 
that the veteran's hearing loss was the result of any 
activity during his military service; however, the examiner 
based this conclusion solely upon the lack of service medical 
records indicating a loss of hearing or any ear pathology 
during service.  The Board observes that there is no 
indication in the December 2003 examination report that the 
veteran's right ear was examined to determine whether or not 
he had a damaged right tympanic membrane.

Another request for the veteran's service medical records, as 
well as his personnel records, was made in May 2004.  In 
response, the RO received a six page personnel file 
containing the veteran's DD 214 discharge form and five 
performance reports.  No additional service medical records 
were located.  

The veteran testified before the Board in January 2006 that 
during a touch football game in service, or something to the 
equivalent, he was flat-slapped on the side of his head. See 
January 2006 hearing transcript, p. 3.  As a result, he went 
to the hospital at Lockbourne Air Force base in Columbus, 
Ohio (now known as Rickenbacker), where he was told that he 
had a "hole" in his eardrum that would require a plastic 
eardrum. Id., pgs. 3, 8.  The veteran stated that he was 
referred to a hospital at the Wright Patterson Air Force Base 
in Dayton, Ohio, where he was told a few days after the 
incident that he had 20 percent hearing loss in his right 
ear. Id., pgs. 3, 8-9.  He reported that his medical 
providers at Wright Patterson decided not to utilize a 
plastic eardrum because they felt the hole would heal itself.  
Id., pgs. 3-4.  The veteran also testified that he was not 
exposed to noise subsequent to service; and that he could 
think of nothing other than this one incident in service that 
would cause his hearing loss. Id., pgs. 7-8, 10.  At the end 
of the hearing, the veteran's representative requested that 
another attempt be made to locate the veteran's treatment 
records regarding this injury. Id., pgs. 10-11.  

In view of the veteran's testimony regarding outstanding 
medical records and the change in theory regarding his claim 
(from acoustic trauma being the cause of his hearing loss to 
an injury that may be verified though specific service 
medical records), the Board finds that further development is 
necessary in this case.  As such, this case is being returned 
to the RO via the AMC, and the VA will notify the veteran if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt once again to 
obtain the veteran's service medical records 
in accordance with the applicable VA 
procedure.  This should include another 
attempt to secure any available service 
medical records of the veteran through 
official channels and through searches of 
secondary sources.  In addition, the RO 
should undertake efforts to corroborate the 
veteran's assertions regarding his alleged 
injury at Lockbourne Air Force base in 
Columbus, Ohio (now known as Rickenbacker) 
and the subsequent medical evaluation at 
Wright Patterson Air Force Base in Dayton, 
Ohio.  The RO's efforts should include, but 
are not limited to, requesting assistance 
from the National Personnel Records Center 
(NPRC), the United States Army and Joint 
Services Records Research Center (JSRRC) 
and/or any other appropriate agency.  As set 
forth in 38 U.S.C.A. § 5103A(b)(3) (West 
2002) and 38 C.F.R. 3.159(c)(2) (2005), the 
RO should continue its efforts to locate such 
records until it is reasonably certain that 
such records do not exist and that further 
efforts to obtain those records would be 
futile.  The veteran should be notified of 
the RO's attempts to locate his service 
medical records from his active duty service, 
as well as any further actions to be taken.  

2.  The veteran should be scheduled for a VA 
ear examination in an effort to determine 
whether a perforation of the right tympanic 
membrane, or residuals thereof, can be 
discovered.  If a perforation, or residual 
thereof, is verified, the examiner is 
requested to opine (1) whether the 
perforation is consistent with the alleged 
ear injury reported by the veteran and (2) 
whether the perforation could have resulted 
in hearing loss as currently experienced by 
the veteran.  The claims file must be made 
available to the examiner for review and any 
opinion provided by the examiner should 
reflect that such review is accomplished.  A 
complete rationale for any opinion should be 
provided.  

3.  If additional service medical records are 
located in accordance with the instructions 
set forth above, the RO should also refer the 
veteran's claims file to the December 2003 VA 
examiner (or another qualified examiner if 
the December 2003 examiner is unavailable), 
in order to obtain an addendum opinion as to 
whether the new evidence associated with the 
claims file changes or modifies the 
examiner's opinion that the veteran's current 
right ear hearing loss is not related to 
service.  The claims file must be made 
available to the examiner for review and the 
examination report should reflect that such 
review is accomplished.  A complete rationale 
for any updated opinion offered should be 
provided.  

When the action requested has been completed, the case should 
be reviewed by the AMC on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

